Title: From George Washington to Brigadier General Lachlan McIntosh, 3 April 1778
From: Washington, George
To: McIntosh, Lachlan



Sir,
Valley-forge Apl 3d 1778.

Having receiv’d information that the Recruits from North Carolina have passed through the Smallpox, at George Town in Maryland; and it being indispensably necessary that our force should be collected without a moments delay; and Marched, those who have lately come out of the above disorder, with Judgment, to prevent the ill effects thereof—you are to dispatch a careful field Officer from yr Brigade if to be spared with a copy of this order, to see these duties punctually performed. No arguments can be necessary, in our present circumstances, to impress the Officer you send, and those he is to conduct, with the necessity of using as much dispatch as is consistent with the health of the Men. I am Sir Yr most Obedt Servt

Go: Washington

